PER CURIAM.
We reverse the lower court’s order that denied Appellant’s motion under Florida Rule of Criminal Procedure 3.800(a). As the State concedes, the order is deficient because it fails to attach portions of the record that refute the claim. Accordingly, we remand this cause to the trial court for the purpose of either granting the relief requested, or attaching portions of the record which refute Appellant’s claim for relief. See, e.g., Washington v. State, 890 So.2d 1276 (Fla. 5th DCA 2005).
REVERSED and REMANDED.
SHARP, W., PETERSON and TORPY, JJ., concur.